                 Case 4:97-cr-00200-LPR Document 314 Filed 12/01/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

    UNITED STATES OF AMERICA                                                      PLAINTIFF


    v.                             Case No. 4:97-cr-00200-LPR-3


    JAMES GOOLSBY                                                               DEFENDANT

                                             ORDER

            On November 24, 2020, Defendant James Goolsby filed a Pro Se Motion for

Compassionate Release and for the Appointment of Counsel.1 On November 25, 2020, the

Government filed a Response in Opposition.2 Mr. Goolsby’s Motion asserts that compassionate

release is warranted because USP Leavenworth—where Mr. Goolsby is confined—is experiencing

a COVID-19 outbreak.3 It is unclear from Mr. Goolsby’s Motion whether he is arguing (1) that

he is presently infected with COVID-19, (2) that he is at risk for reinfection, given the current

outbreak, or (3) both that he is currently infected and that he may become infected again in the

future.4 The Government’s Response indicates that Mr. Goolsby tested positive for COVID-19 on

September 4, 2020, and that the last medical report regarding Mr. Goolsby’s COVID-19 diagnosis

was on September 15, 2020.5 The report indicated that Mr. Goolsby was doing well and that his

symptoms had improved over the past 48 hours.6 For the following reasons, the Court will deny

Mr. Goolsby’s Motion in its entirety.


1
     Doc. 307.
2
     Doc. 313.
3
     Doc. 307 at 3.
4
     Id. at 2-5.
5
     Doc. 313 at 5.
6
     Id. at 5.
             Case 4:97-cr-00200-LPR Document 314 Filed 12/01/20 Page 2 of 6




                                               Mr. Goolsby’s Crime

           On September 17, 1999, Mr. Goolsby was sentenced to life imprisonment for conspiracy

to distribute more than 50 grams of cocaine base, and to life imprisonment for the distribution of

more than 50 grams of cocaine base.7 The trial judge noted that Mr. “Goolsby’s case was ‘one of

the worst drug cases he had seen in his twelve years on the bench.’”8 Among other things, Mr.

Goolsby’s offense level was increased for his role as a leader in extensive criminal activity, for

obstruction of justice, and for reckless endangerment during flight.9 Additionally, Mr. Goolsby

qualified as a career offender.10 In fact, Mr. Goolsby’s “criminal history far exceeded the number

of points required to reach the highest category under the sentencing guidelines.”11

           Mr. Goolsby was also charged with attempting to kill one of the government’s witnesses

in the case against him.12 He was acquitted of this charge.13 According to the trial judge, there

was a wealth of evidence linking Mr. Goolsby to the shooting, just not enough evidence to permit

a jury to conclude “beyond a reasonable doubt there was an attempt to kill [the witness] as opposed




7
     Doc. 149. See Doc. 150 at 1. Mr. Goolsby was sentenced to life imprisonment for each count. Count 2 was to run
     concurrently with count 1. Id. On April 3, 2019, the Court reduced Mr. Goolsby’s life sentences to 40 year
     sentences for each count. Docs. 293, 294. Once again, count 2 runs concurrently with count 1. Id.
8
     United States v. Goolsby, 806 F. App’x 502, 503 (8th Cir. 2020) (unreported).
9
     Doc. 233-1 at 6; Doc. 293 at 1-2. According to the Government, when police arrived at Mr. Goolsby’s residence,
     Mr. Goolsby pushed a child in front of the officers’ vehicle as he fled the scene. Doc. 313 at 1; see also Doc. 233-
     1 at 6.
10
     Doc. 293 at 1-2, 5; Doc. 233-1 at 8. Mr. Goolsby has an extensive criminal record, which includes: a burglary
     conviction in February 1979; a probation revocation in April 1979; a parole violation in November 1980; burglary
     and theft convictions in May 1981; multiple possession of PCP convictions in August 1983; a parole violation in
     July 1986; a possession of crack cocaine for sale conviction in July 1986; convictions for resisting arrest and
     possession of a controlled substance in January 1989; a possession of a controlled substance conviction in August
     1989; a parole violation in August 1990; and a conviction for possession of crack and cocaine in 1992. Doc. 313
     at 11; Doc. 233-2 at 8-10.
11
     Goolsby, 806 F. App’x at 503.
12
     United States v. Goolsby, 209 F.3d 1079, 1080 (8th Cir. 2000).
13
     Id.



                                                            2
             Case 4:97-cr-00200-LPR Document 314 Filed 12/01/20 Page 3 of 6




to just shoot up the house and scare her.”14 Finally, while awaiting sentencing for his cocaine

conspiracy and distribution convictions, Mr. Goolsby escaped from federal custody and “assaulted

a corrections officer.”15 “The jailer testified at sentencing that [Mr.] Goolsby approached him

from behind, grabbed him, held a sharp object to his neck, threatened to kill him if he did not obey,

dragged him 15 or 20 feet into a cell, handcuffed him, and sprayed him with pepper foam before

escaping.”16

                                                    Jurisdiction

           It is somewhat unclear whether Mr. Goolsby fully exhausted his administrative remedies

under 18 U.S.C. § 3582(c)(1). This Court has held that “a defendant must fully exhaust his

administrative remedies unless he hasn’t received an initial answer from the warden within 30 days

of the warden’s receipt” of a request for compassionate release.17 Mr. Goolsby’s Motion states

that he “raised concerns to the Warden of his place of confinement in reference to COVID-19 . . .

and thus requested COMPASSIONATE RELEASE, but the Warden denied such request.”18 The

Government indicates that Mr. Goolsby submitted his request to the warden on July 7, 2020.19

And the Government confirms that the warden denied Mr. Goolsby’s request.20 But neither party

expressly indicates whether the warden denied the request within 30 days of the warden’s receipt

of the request.

           The Court will operate under the assumption that the warden failed to act within 30 days



14
     Doc. 293 n.2 at 5.
15
     Goolsby, 209 F.3d at 1081. Doc. 313 at 2.
16
     Doc. 293 at 6; see also Doc. 313 at 2.
17
     United States v. Smith, 460 F. Supp. 3d 783, 794 (E.D. Ark. 2020).
18
     Doc. 307 at 2.
19
     Doc. 313 at 2.
20
     Id.



                                                           3
             Case 4:97-cr-00200-LPR Document 314 Filed 12/01/20 Page 4 of 6




of the receipt of Mr. Goolsby’s request for the following two reasons. First, it has been nearly five

months since Mr. Goolsby submitted his request to the warden. Given Mr. Goolsby’s COVID-19

concerns and the fact that Mr. Goolsby contracted COVID-19 in early September, it stands to

reason that Mr. Goolsby would have filed his Motion sooner had he thought that he was entitled

to do so. Presumably, this delay is attributable to the warden’s failure to respond, and to Mr.

Goolsby’s imperfect understanding of when a prisoner is entitled to file directly with the Court

under 3582(c)(1)(A). Second, and more significantly, the Government is well aware of the Court’s

position on exhaustion.21 Thus, the Government’s silence on the topic of exhaustion strongly

suggests that there are no exhaustion issues lurking behind the scenes. The Court will therefore

consider the merits of Mr. Goolsby’s Motion.

                                             Compassionate Release

           Mr. Goolsby is not entitled to compassionate release for a number of reasons. Most

significantly, Mr. Goolsby is a danger to others and the community.                           Under 18 U.S.C. §

3582(c)(1)(A), the Court cannot reduce a term of imprisonment unless “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” Section

1B1.13 of the United States Sentencing Guidelines serves as the Sentencing Commission’s

“general policy statement” regarding the “appropriate use” of the sentence modification provisions

found in 18 U.S.C. § 3582(c).22 According to section 1B1.13(2), the Court may not release a

prisoner unless the prisoner “is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).”


21
     Smith, 460 F. Supp. 3d at 794.
22
     28 U.S.C. § 994(a)(2). “The Commission is required by 28 U.S.C. § 994(a)(2) to develop general policy statements
     regarding application of the guidelines or other aspects of sentencing that in the view of the Commission would
     further the purposes of sentencing (18 U.S.C. § 3553(a)(2)), including, among other things, the appropriate use of
     the sentence modification provisions set forth in 18 U.S.C. § 3582(c).” FEDERAL SENTENCING GUIDELINES §
     1B1.13 Background (U.S. SENTENCING COMM’N 2020).



                                                           4
             Case 4:97-cr-00200-LPR Document 314 Filed 12/01/20 Page 5 of 6




           According to § 3142(g), the Court must consider the following four factors “in determining

whether there are conditions of release that will reasonably assure” the safety of others and the

community:

                   (1) the nature and circumstances of the offense charged, including
                   whether the offense is a crime of violence, a violation of section
                   1591, a Federal crime of terrorism, or involves a minor victim or a
                   controlled substance, firearm, explosive, or destructive device;

                   (2) the weight of the evidence against the person;

                   (3) the history and characteristics of the person, including—

                            (A) the person’s character, physical and mental condition,
                            family ties, employment, financial resources, length of
                            residence in the community, community ties, past conduct,
                            history relating to drug or alcohol abuse, criminal history,
                            and record concerning appearance at court proceedings; and

                            (B) whether, at the time of the current offense or arrest, the
                            person was on probation, on parole, or on other release
                            pending trial, sentencing, appeal, or completion of sentence
                            for an offense under Federal, State, or local law; and

                   (4) the nature and seriousness of the danger to any person or the
                   community that would be posed by the person’s release.23

           Having considered all four of the required factors, the Court notes the following significant

findings. With respect to the first factor, Mr. Goolsby’s sentence relates to crimes involving a

controlled substance. As it relates to the second factor, the trial judge noted that Mr. Goolsby’s

case was quite possibly the worst drug case he had seen in his first twelve years on the bench.24

And aside from the immediate cocaine conspiracy and distribution charges, Mr. Goolsby assaulted

a guard, escaped from federal custody, and was charged with (but later acquitted of) attempting to

kill a government witness. With respect to the third factor, little is known regarding Mr. Goolsby’s



23
     18 U.S.C. § 3142(g).
24
     Goolsby, 806 F. App’x at 503.



                                                      5
             Case 4:97-cr-00200-LPR Document 314 Filed 12/01/20 Page 6 of 6




current character, mental condition, family ties,25 and community ties. What the Court does know,

however, is that Mr. Goolsby has an extensive criminal record involving drugs and violence.26

And prior to his incarceration, Mr. Goolsby heavily abused alcohol, marijuana, and cocaine.27

           Finally, as it relates to the fourth factor, Mr. Goolsby remains a serious danger to others

and the community. Mr. Goolsby is 58 years old.28 He has a long track record of violence, and

he has repeatedly displayed a blatant disregard for the law. Nothing in Mr. Goolsby’s Motion for

Compassionate Release indicates that Mr. Goolsby no longer presents a danger to others and the

community. Accordingly, because the safety of others and the community cannot be reasonably

assured, the Court cannot reduce Mr. Goolsby’s sentence under 18 U.S.C. § 3582(c)(2). There is

no reason for the Court to continue its analysis given this determination. Mr. Goolsby’s Motion

for Compassionate Release is DENIED. Mr. Goolsby’s Motion for the Appointment of Counsel

is DENIED as MOOT.29

           IT IS SO ORDERED this 1st day of December 2020.



                                                                 ________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT COURT




25
     Mr. Goolsby’s mother was one of Mr. Goolsby’s co-defendants. Doc. 233-1 at 1.
26
     Mr. Goolsby’s extensive criminal record includes: a burglary conviction in February 1979; a probation revocation
     in April 1979; a parole violation in November 1980; burglary and theft convictions in May 1981; multiple
     possession of PCP convictions in August 1983; a parole violation in July 1986; a possession of crack cocaine for
     sale conviction in July 1986; convictions for resisting arrest and possession of a controlled substance in January
     1989; a possession of a controlled substance conviction in August 1989; a parole violation in August 1990; and a
     conviction for possession of crack and cocaine in 1992. Doc. 313 at 11; Doc. 233-2 at 8-10.
27
     Doc. 233-1 at 11. Mr. Goolsby has completed at least one substance abuse treatment program.
28
     Doc. 313 at 5.
29
     The Court notes that “there is no right to appointed counsel in sentence modification proceedings under § 3582(c).”
     United States v. Harris, 568 F.3d 666, 669 (8th Cir. 2009).



                                                            6
